EX-10.14 19 ex10_14.htm EXHIBIT 10.14

MEMBERSHIP INTEREST PURCHASE AGREEMENT

THIS MEMBERSHIP INTEREST PURCHASE AGREEMENT (this “Agreement”) is entered into
as of this 13th day of May, 2011, by and between Ivona Janieszewski (“Buyer”)
and Mojo Ventures, Inc. (“Seller”).

WITNESSETH:

 

A. Seller owns a one hundred percent (100%) membership interest (the “Interest”)
in Mojo Shopping, LLC, a Nevada limited liability company (the “Company”). The
Company engages in the business of developing, promoting, and expanding an
online retail business.

 

B. Seller owes Buyer $2,759 in connection with related party payables (the
“Related Party Indebtedness”) due to Buyer for expenses paid.

 

B. Seller desires to sell the Interest to Buyer and Buyer desires to buy from
Seller the Interest pursuant to the terms and subject to the conditions set
forth in this Agreement.

 

AGREEMENT:

 

In consideration of the foregoing and the mutual promises contained herein, the
parties agree as follows:

 

1. PURCHASE AND SALE OF INTEREST. Upon the terms and subject to the conditions
set forth in this Agreement, Seller hereby sells, assigns, transfers and conveys
the Interest to Buyer, and Buyer hereby purchases, obtains and acquires the
Interest form Seller.

 

2. PURCHASE PRICE. In consideration of and in exchange for the sale, assignment,
transfer and conveyance of the Interest, Buyer agrees to assign and transfer to
Seller, Three Million Two Hundred (3,200,000) shares of the common stock (the
“Stock”) in Seller for cancelation and return to treasury. The Stock shall be
delivered to Seller through certificates, properly endorsed for transfer, on the
Closing Date. Buyer further agrees to cancel and release Seller in connection
with any obligations owned to Buyer for the Related Party Indebtedness, and
further agrees to assume approximately $200,000 in accounts payable associated
with online retail business.

 

3. CLOSING. Subject to the satisfaction of the conditions set forth in this
Agreement and compliance with the other provisions hereof, the closing of the
transaction contemplated by this Agreement (the “Closing”) shall take place at
Las Vegas, NV on May __, 2011 at 10:00 a.m., local time, or at such other place
and time as shall be mutually agreeable to the parties hereto (the "(Closing
Date"). At the Closing, Buyer shall deliver to Seller certificates evidencing
the number of shares of Stock specified in Section 2 hereof, and Seller shall
deliver to Buyer an assignment of the Interest, in the form attached as Exhibit
A.

 

4. ASSIGNMENT OF THE INTEREST. From and after the Closing, all equitable and
legal rights, title and interests in and to the Interest shall be owned, held
and exercised by Buyer. All capital calls, obligations and liabilities, if any,
under the Company’s Operating Agreement shall be the sole responsibility of
Buyer.

 

5. ASSIGNMENTS OF THE STOCK. From and after the Closing, all equitable and legal
rights, title and interests in and to the Stock shall be owned, held and
exercised by Seller. Buyer will endorse the share certificate(s) with the
appropriate medallion signatures to effect transfer and any other endorsements
or signatures required to cause the transfer of the Stock without further action
by Buyer. Buyer will further instruct Seller’s transfer agent to cancel the
Stock and return the same to treasury of Seller.

 

6. INVESTMENT REPRESENTATIONS OF BUYER. Buyer hereby represents and warrants to
Seller as follows:

 

(a) Buyer understands that the Interest has not been registered under the
Securities Act of 1933 (the “1933 Act”) or the laws of any state, and the
transactions contemplated hereby are being undertaken in reliance upon an
exemption from the registration requirements of the 1933 Act, and reliance upon
such exemption is based upon Buyer's representations, warranties and agreements
contained in this Agreement.

 

 

(b) Buyer has received and carefully reviewed all information necessary to
enable Buyer to evaluate her investment in the Company. Buyer has been given the
opportunity to ask questions of and to receive answers from the Company
concerning its business and the Interest, and to obtain such additional written
information necessary to verify the accuracy thereof.

 

(c) Buy is aware the purchase of the Interest is speculative and involves a high
degree of risk. Buyer is aware that there is no guarantee that Buyer will
realize any gain from her acquisition of the Interest. Buyer further understands
that Buyer could lose the entire amount of her investment.

 

(d) Buyer understands that no federal or state agency or other authority has
made any finding or determination regarding the fairness of the offer, sale
and/or issuance of the Interest or has made any recommendation or endorsement
thereof or has passed in any way upon this Agreement.

 

(e) Buyer: (i) is acquiring the Interest solely for Buyer’s own account for
investment purposes only and not with a view toward resale or distribution
thereof, in whole or in part, (ii) has no tract, undertaking, agreement or
arrangement, in existence or contemplated, to sell, pledge, assign or otherwise
transfer the Interest to any other person, and (iii) agrees not to sell or
otherwise transfer the Interest unless and until it is subsequently registered
under the 1933 Act and any applicable state securities laws, or unless an
exemption from any such requirement is available.

 

(f) Buyer is financially able to bear the economic risk of an investment in the
Interest, including the ability to hold the Interest indefinitely and to afford
a complete loss of her investment in the Interest.

Buyer has such knowledge and experience in financial and business matters as to
be capable of evaluating the merits and risks of the acquisition of the
Interest.

 

7. REPRESENTATIONS AND WARRANTIES OF THE PARTIES.

 

(a) Buyer represents and warrants to Seller that (i) Buyer is the absolute owner
of the Stock and has good and marketable title thereto, free and clear of any
liens, pledges, claims, security interests, encumbrances, charges, options and
restrictions of any kind whatsoever, (ii) Buyer has full right, power and
authority to sell the Stock as provided herein, and (iii) this Agreement
constitutes the valid and legally binding obligation of Buyer, enforceable in
accordance with its terms and conditions.

 

(b) Seller represents and warrants to Buyer that (i) Seller is the absolute
owner of the Interest and has good and marketable title thereto, free and clear
of any liens, pledges, claims, security interests, encumbrances, charges,
options and restrictions of any kind whatsoever, (ii) Buyer has full right,
power and authority to sell the Interest as provided herein, and (iii) this
Agreement constitutes the valid and legally binding obligation of Seller,
enforceable in accordance with its terms and conditions

 

8. CONDITIONS TO OBLIGATIONS OF BUYER. The obligation of Buyer to consummate the
transactions contemplated by this Agreement is subject to the fulfillment of
each of the following conditions:

 

(a) On the Closing Date, Seller shall be the sole legal and beneficial owner of
the Interest, free and clear of all claims, liens, mortgages, charges, security
interests, encumbrances and other restrictions and limitations of any kind and
nature whatsoever.

 

(b) By the Closing Date, any and all necessary consents, authorizations, orders
or approvals for transfer of the Interest shall have been obtained.

 

(c) Neither the execution or delivery of this Agreement nor the performance of
its obligations hereunder will conflict with or result in a breach of or
constitute a default under or result in the creation of or an imposition of a
lien upon any of the properties or assets of Seller or any agreement to which
Seller may be a party or by which its property or assets may be subject.

 

9. CONDITIONS TO OBLIGATIONS OF SELLER. The obligation of Seller to consummate
the transactions contemplated by this Agreement is subject to the fulfillment of
each of the following conditions:

2

 

(a) On of the Closing Date, Buyer shall be the sole legal and beneficial owner
of the Stock, free and clear of all claims, liens, charges, security interest,
encumbrances and other restrictions and limitations of any kind or nature
whatsoever.

 

(b) On the Closing Date, any and all necessary consents, authorizations, orders
or approvals for transfer of the Stock shall have been obtained.

 

(c) Neither the execution or delivery of this Agreement nor the performance of
its obligation hereunder will conflict with or result in a breach of or
constitute a default under or result in the creation of or an imposition of a
lien upon any of the properties or assets of Buyer or any agreement to which
Buyer may be a party or by which it property or assets may be subject.

 

10. INDEMNIFICATION. Buyer shall indemnify and hold harmless Seller, and shall
reimburse the Seller for, any loss, liability, claim, obligation, cost, damage,
expense (including, but not limited to, costs of investigation and defense and
attorneys’ fees) or diminution of value (collectively, “Claims”) included in,
related to, as a result of, arising from or in connection with (a) the
liabilities of the Company, or (b) any inaccuracy in any of the representations
and warranties of Buyer in this Agreement. Buyer hereby agrees to defend Seller
at Buyer’s expense from and against any such Claims, and Buyer hereby releases
and forever discharges Seller from any loss, liability, claim, obligation, cost,
damage, expense (including, but not limited to, costs of investigation and
defense and attorneys’ fees) or diminution of value with respect to any such
Claims.

 

11. MISCELLANEOUS.

 

(a) This Agreement represents the entire agreement between the parties hereto
with respect to the transactions contemplated hereby and supersedes all prior
agreements with respect thereto, whether written or oral.

 

(b) This Agreement shall be governed by and construed in accordance with the
laws of the State of Nevada, without regard, however, to such jurisdiction's
principles of conflict of laws.

 

(c) This Agreement may be executed in counterpart originals, each of which shall
be an original, but all of which shall constitute only one Agreement. A
facsimile signature of any party will be binding on that party, and any
facsimile communication shall be immediately followed by a hard copy containing
such signature.

 

DATED as of the date first written above:

 

“Buyer”

 

 

 

_______________________

Ivona Janieszewski

“Seller”

Mojo Ventures, Inc.

 

 

_________________________

By:

Its:

3

 

EXHIBIT A

 

ASSIGNMENT OF MEMBERSHIP INTEREST

 

 

FOR VALUE RECEIVED, Mojo Ventures, Inc. (f/k/a Mojo Shopping, Inc.), a Nevada
corporation ("Assignor"), herewith sells, assigns, transfers and conveys to
Ivona Janieszewski (“Assignee”), the entirety of Assignor’s rights, title and
interests as sole member of and in Mojo Shopping, LLC, a Nevada limited
liability company (the “Company”), which shall include, without limitation,
Assignor’s one hundred percent (100%) capital and profits interest in the
Company, Assignor’s capital account balance in the Company, Assignor’s
distributions and liquidation rights in the Company and Assignor’s voting and
management rights and powers in the Company.

 

This Assignment of Membership Interest in the Company is made, delivered and
shall be effective on the date hereof in accordance with and in complete
satisfaction of the requirements of the Operating Agreement of Mojo Shopping,
LLC.

 

IN WITNESS WHEREOF, Assignor has executed this Assignment by and through its
sole member this ____ day of May, 2011.

 

Mojo Ventures, Inc.

 

 

 

_________________________

By:

 

Its: President

4

 

 